[Cite as Rembert v. Bobby, 2012-Ohio-5571.]
                          STATE OF OHIO, MAHONING COUNTY

                                 IN THE COURT OF APPEALS

                                      SEVENTH DISTRICT

WILLIE REMBERT,                                )
                                               )
        PETITIONER,                            )
                                               )
V.                                             )           CASE NO. 12-MA-159
                                               )
DAVID BOBBY,                                   )               OPINION
                                               )                AND
        RESPONDENT.                            )           JUDGMENT ENTRY

CHARACTER OF PROCEEDINGS:                      Petition for Writ of Habeas Corpus

JUDGMENT:                                      Dismissed

APPEARANCES:
For Petitioner                                 Attorney Edward L. Littlejohn, Jr.
                                               352 Main Street
                                               Wintersville, Ohio 43953

For Respondent                                 Attorney Stephanie L. Watson
                                               Assistant Attorney General
                                               Criminal Justice Section
                                               150 East Gay Street, 16th Floor
                                               Columbus, Ohio 43512-6011




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro
                           -2-


Dated: November 29, 2012
[Cite as Rembert v. Bobby, 2012-Ohio-5571.]
PER CURIAM.

        {¶1}    Petitioner Willie Rembert has filed a petition for writ of habeas corpus
against Respondent David Bobby, Warden of the Ohio State Penitentiary in
Youngstown, Ohio, claiming he is being unlawfully detained there after serving 28
years of an indefinite sentence of 10 years to life for his convictions following guilty
pleas to voluntary manslaughter and murder.         The warden has filed a motion to
dismiss the petition.
        {¶2}    In 1984, the Cuyahoga County Grand Jury indicted Rembert in two
separate cases. In the first case, the grand jury indicted Rembert for aggravated
murder with felony murder and firearm specifications and for rape with a firearm
specification in connection with the rape and murder of Sylvia Bolden on February
23, 1984. State v. Rembert, Cuyahoga C.P. No. CR190364. In the second case, the
grand jury indicted Rembert for aggravated murder with a firearm specification in
connection with the murder of Alvin Williams on April 2, 1984. State v. Rembert,
Cuyahoga C.P. No. 190273.
        {¶3}    Rembert subsequently pleaded guilty to amended indictments. In the
first case, he pleaded guilty to murder and the trial court sentenced him to an
indefinite term of 15 years to life in prison. In the second case, he pleaded guilty to
voluntary manslaughter and the trial court sentenced him to an indefinite term of 10
years to 25 years in prison. The trial court ordered that both sentences be served
concurrently with one another.
        {¶4}    On August 31, 2012, Rembert filed in this court the present petition for
writ of habeas corpus arguing that his continued imprisonment amounts to cruel and
unusual punishment because he was not the shooter and did not murder Sylvia
Bolden. The warden has filed a motion to dismiss.
        {¶5}    Rembert’s petition must be dismissed for two reasons.        First, R.C.
2969.25(A) requires an inmate, at the time of commencing a civil action against a
government entity, to “file with the court an affidavit that contains a description of
each civil action or appeal of a civil action that the inmate has filed in the previous
five years in any state or federal court.” The Ohio Supreme Court has held that the
requirements in R.C. 2969.25 apply to state habeas corpus actions and that even
                                                                                 -2-


belated attempts to file the required affidavit do not excuse his noncompliance.
Fuqua v. Williams, 100 Ohio St. 3d 211, 2003–Ohio–5533, 797 N.E.2d 982, ¶ 6–9 (“A
habeas corpus action is a civil action and therefore the provisions of R.C. 2969.21
through 2969.27 are applicable to such action.”).
       {¶6}   Here, Rembert, at the time of filing his petition, did not file an affidavit
as required by R.C. 2969.25. Thus, as mentioned, compliance with the provisions of
R.C. 2969.25 is mandatory and the failure to satisfy the statutory requirements is
grounds for dismissal. State ex rel. Washington v. Ohio Adult Parole Auth., 87 Ohio
St.3d 258, 259, 719 N.E.2d 544 (1999); State ex rel. Zanders v. Ohio Parole Bd., 82
Ohio St. 3d 421, 422, 696 N.E.2d 594 (1998).
       {¶7}   The second reason Rembert’s petition fails goes to the underlying basis
of the petition itself – his claim of innocence. It is well accepted that questions as to
the guilt or innocence of one convicted of a crime cannot be raised in a habeas
corpus proceeding. Jackson v. Maxwell, Warden, 174 Ohio St. 2d 32, 186 N.E.2d 725
(1962).
       {¶8}   For the foregoing reasons, Respondent’s motion to dismiss is granted
and Rembert’s petition for writ of habeas corpus is hereby dismissed.
       {¶9}   Costs taxed against Rembert. Final order. Clerk to serve notice on the
parties as required by the Ohio Rules of Civil Procedure.


Donofrio, J. concurs.
Vukovich, J. concurs.
DeGenaro, J. concurs.